Citation Nr: 0107236	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for a fracture of the 
sternum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 until 
February 1946.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1998 
rating decision of the Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a fracture of the sternum.  


FINDINGS OF FACT

1.  On August 16, 1996, the veteran underwent treatment at a 
VA medical facility; to include a sigmoidoscopy and barium 
enema; that same day, he fractured his sternum after he 
tripped and fell as he was leaving the VA medical center.  

2.  The claims file does not include medical evidence 
suggesting that the proximate cause of the veteran's fracture 
of the sternum following treatment at a VA Medical Center in 
August 1996 was negligence or other fault on VA's part, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1151 for a fracture of the sternum have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to compensation for a 
fracture of his sternum under 38 U.S.C.A. § 1151.  
Specifically, a review of the veteran's written statements, 
and the medical evidence, shows that the veteran fell and 
fractured his sternum as he was leaving a VA medical facility 
after undergoing a barium enema.  During treatment for his 
sternum fracture, he reported that just before he fell he had 
been weak from not eating.  The Board has construed the 
veteran's argument to include the assertion that compensation 
is warranted because he was required not to eat prior to 
undergoing his barium enema, and this failure to eat made him 
weak, thereby causing the fall in which fractured his 
sternum.  

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000).  In this case, 
the pertinent VA hospital records have been obtained, and 
there is no allegation or indication that relevant medical 
records exist which are obtainable and which have not been 
associated with the claims files.  The Board is therefore 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, that no further assistance is required to comply 
with the duty to assist, and that there is no prejudice in 
the Board reviewing this claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim in March 
1998, this claim must be decided under the current, post-
October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in 
Public Law No. 104-204.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).  

A VA sigmoidoscopy report, dated August 16, 1996, shows that 
the veteran underwent a sigmoidoscopy, and that the veteran 
tolerated the procedure well and that there were no 
complications.  A VA treatment report, also dated August 16, 
1996, shows that the veteran presented in the emergency room 
with chest pain, status post a fall as he was coming from a 
barium enema as part of his evaluation for a lower GI 
(gastrointestinal) bleed.  The report indicates that the 
veteran stated that he felt weak from not eating, and that he 
tripped on his way out of the hospital.  Subsequently dated 
VA treatment reports show that the veteran was found to have 
a fracture of the sternum.  

The Board initially points out that VA outpatient treatment 
and hospital reports dated prior to, and in conjunction with, 
the veteran's treatment for his August 1996 fall show that 
the veteran has a complex medical history that includes 
blindness, coronary artery disease, status post myocardial 
infarction, hypertension, arthritis and compression fractures 
of the spine.  These records also show that he has used a 
walker to ambulate at times, and that he took multiple 
medications for control of his various symptoms.  

A review of the claims file shows that there is no medical 
evidence showing that complications occurred during, or as a 
result of, the veteran's VA treatment on August 16, 1996.  In 
addition, no medical evidence has been submitted to show that 
the veteran's fractured sternum was caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital care and/or medical treatment.  
Furthermore, no medical evidence has been submitted to show 
that the proximate cause of veteran's fractured sternum was 
"an event which was not reasonably foreseeable," and which 
was the actual result of VA care.  See 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(1)(2).  As the record is devoid of any 
medical evidence linking the veteran's fractured sternum to 
medical treatment by the Department of Veterans Affairs, his 
claim for compensation pursuant to 38 U.S.C.A. § 1151 must be 
denied. 

The Board has thoroughly reviewed all the evidence of record, 
but finds no medical evidence that the veteran developed an 
additional disability due to fault on the part of the VA in 
furnishing hospital care, or medical or surgical treatment.  
The Board has considered the veteran's contention that the 
preparations for his barium enema and/or the procedure itself 
left him weak, and therefore caused the fall which fractured 
his sternum.  However, while the veteran is competent to 
testify as to symptomatology he has experienced, without 
medical expertise or training, he is not competent to offer a 
medical opinion that any negligence or fault by VA caused any 
additional disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to render medical 
opinions).

In reaching this determination, the Board has specifically 
considered VAOPGCPREC 7-97 (Jan. 29, 1997).  However, that 
decision was specifically limited to the law as in effect 
prior to the previously discussed amendments.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Compensation for a fracture of the sternum under the 
provisions of 38 U.S.C.A. § 1151 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

